Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 2, 2022  has been entered. 
Claims 1-11 and 14-23 are currently pending. Claims 1, 8, 9, 10, 11 have been amended and claims 14-23 have been added by Applicants’ amendment filed on March 2, 2022. No claims were canceled. 
Applicants’ election with traverse of Group I, claim(s) claims 1-11, drawn to a method of preserving mesenchymal stem cells in response to the restriction requirement of 8/24/2020 was previously acknowledged. 
Claims 12-13 (claims 12-13 now canceled) were previously withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim.  The restriction requirement was previously  made FINAL.
The examiner acknowledges receiving the Declaration under 37 C.F.R. § 1.132 executed by Drs. Jacques Galipeau and Raghavan Chinnadurai.
Therefore, claims 1-11 and 14-23 are currently under examination to which the following grounds of rejection are applicable.


Maintained Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 103
  	Claims 1-11 remain rejected and new claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalemans et al., (WO 2016/001846 A 1 ; Publication date  January 7, 2016; of record IDS filed on 11/18/2020; Citations are from the National Stage U.S. Patent Publication 2017/0151284; The National Stage is deemed an English language translation of the PCT) in view of Cryopreservation – Wikipedia (pages 1-7; downloaded 8/30/2021) and further in view of Mitchell et al., (2015; Chem. Commun., 2015, 51, 12977—12980; of record IDS filed on 11/18/2020).
Regarding claim 1, Dalemans et al., discloses a method of preserving mesenchymal stem cells (MSC) comprising pre-stimulation (e.g, “In some embodiments, pre-stimulation may be achieved by contacting the MSCs with a cytokine. In some embodiments of the invention, pre-stimulation may be achieved by contacting the MSCs with IFN-γ) of MSCs with a cytokine (e.g, mixing), including IFN-gamma in order to enhance one or more of their proliferation capacity, migration capacity, survival capacity, therapeutic effect and inmunoregulatory properties (paragraphs [0069];[0102]-[0103]), wherein the cells may be cryopreserved prior to administration, e.g. during and/or subsequent to expansion (paragraphs [0078];[0100]). Dalemans et al., states “Cells may be cryopreserved at any point during the isolation and/or expansion stages and thawed prior to administration” [emphasis added] (paragraph [0100];[0169]), falling within the scope of “providing frozen interferon gamma exposed mesenchymal stem cells”.
Dalemans et al., does not explicitly teach that cryopreservation involves cooling the pre-stimulated (e.g, mixing) MSCs to a temperature below zero degrees Celsius.
However, it is routine and well known in the art that cryopreservation of cells requires cooling to very low temperatures, typically −80 °C using solid carbon dioxide or −196 °C using liquid nitrogen as taught by Wikipedia. 
It would have been obvious that cryopreservation of IFN-gamma pre-stimulated  (e.g, mixing) MSCs requires cooling the pre-stimulated MSCs to a temperature below zero degrees Celsius. A skilled artisan would have had a reasonable expectation of success as cooling to very low temperatures below zero degrees Celsius to provide a cryo-reserved composition of cells was known in the art before the effective filing date of the claimed invention. Thus, a person of ordinary skill in the art would reasonably expect cooling mesenchymal stem cells in contact with IFN-γ to a temperature below zero degrees Celsius to provide frozen interferon gamma exposed mesenchymal stem cells before thawing them for therapeutic purposes.
Regarding claims 2 and 15, the combined teachings of Dalemans et al., and  Wikipedia make obvious the method of claim 1. Additionally,  Wikipedia discloses that cryopreservation of cells requires cooling to very low temperatures, typically −80 °C using solid carbon dioxide or −196 °C using liquid nitrogen
Regarding claims 3 and 16, Dalemans et al., and  Wikipedia make obvious the method of claim 1. Additionally,  Dalemans et al., teaches that interferon gamma is at added at a concentration of about 20 ng/mL (MSCs may be pre-stimulated using a concentration of interferon-gamma between 3 and 30 ng/ml; paragraph [0103]).
Regarding claims 4 and 17, Dalemans et al., and  Wikipedia make obvious the method of claim 1. Additionally,  Dalemans et al., teaches that the mixing is for a duration of more than 20 hours (Pre-stimulation of MSCs may occur over a stimulation time (mixing) longer than about 24 hours; paragraph [0103]).
Regarding claims 5 and 18, Dalemans et al., and  Wikipedia make obvious the method of claim 1. Additionally,  Dalemans et al., teaches that mesenchymal stem cells are in a cryoprotectant during cooling (Methods for cell cryopreservation are known in the art, and typically require the use of suitable cryoprotective agents (e.g. DMSO); paragraph [0100]).
Regarding claims 6 and 19, Dalemans et al., and  Wikipedia make obvious the cryoprotectant in the method of claim 5. Additionally,  Mitchell discloses wherein the cryoprotectant comprises glycerol and other small molecules (cyoprotective agents such as glycerol, polyethylene glycol and a polyampholyte such as polymer PMVEMA; page 12977, 2nd column, 1st paragraph; page 12978, 1st column, 3rd and 4th paragraphs), such that it would have been obvious to use the cryoprotectants disclosed by Mitchell in the composition of Dalemans et al.,
Regarding claims 7 and 20, Dalemans et al., and  Wikipedia make obvious the cryoprotectant in the method of claim 5. Mitchell further discloses wherein the cryoprotectant comprises a polyampholyte (cyoprotective agents such as a polymer PMVEMA (polyampholyte); page 12977, 2nd column, 1st paragraph; page 12978, 1st column, 3rd and 4th paragraphs).
Regarding claim 8, Dalemans et al., and  Wikipedia make obvious the method of claim 1. Additionally, Dalemans et al., discloses thawing the mesenchymal stem cells to a temperature above zero degrees Celsius providing thawed mesenchymal stem cells (Cells may be cryopreserved, that requires cooling to a temperature below zero degrees, followed by thawing (above zero degrees) and later raising the temperature to 31 to 37 degree Celsius prior to administration (paragraphs [0092];[0100]).
Regarding claims 9-10, Dalemans et al., and  Wikipedia make obvious the cryoprotectant in the method of claim 8. Dalemans et al., that the method further comprises mixing the thawed mesenchymal stem cells with interferon-gamma (the cells can be stimulated with IFN-gamma paragraph [0015]), optionally in combination growth factors, cytokines, and hormones (paragraphs [0045])[0092]). Dalemans et al., discloses that  growth factor or other molecules that may that affects cell proliferation or activation (paragraph [0133]). The selection of interleukin lbeta, interleukin-I alpha, and tumor necrosis factor-alpha would have been prima facie obvious for one of ordinary skill in the art, absent any evidence of unexpected results. 
Regarding claim 11, Dalemans et al., and  Wikipedia make obvious the cryoprotectant in the method of claim 8. Furthermore, Dalemans et al., teaches further purifying, plating, passaging, and/or harvesting the thawed mesenchymal stem cells providing regenerated mesenchymal stem cells (e.g., MSCs such as adipose tissue derived stromal cells (ASCs) may be recovered (regenerated) from their cryopreserved state by plating, passing and/or culturing the thawed MSC cells; paragraphs [0031]; [0085]; [0094]).
Response to Applicants’ Arguments as they apply to rejection of claims 1-11 and 15-20 under 35 USC § 103
At pages 5-8 of the remarks filed on 3/2/2022, Applicants essentially argue that: 1) “cryopreservation and freeze thawing has the effect of severely decreasing viability and functionality of MSCs. It was entirely surprising and unpredictable that exposing MSCs to IFN gamma prior to freezing would have the beneficial effects of prolonged survival after thawing as evidenced by increased IDO expression  illustrated by the data provided for in Figure 5D and SE and decreased T cell degradation illustrated by the data provided for in Figure 6A-6C”, 2) “The first sentence of paragraph [0100] contemplates cryopreserving cells. However, it does not provide a solution as to how to revive the thawed cells sufficient for medical applications. It merely suggests using know cryoprotective agents, e.g., DMSO, use of which alone does not result in desirable outcomes.” 3) “Reading paragraph [0069] provides MSCs are "pre-stimulated" in order to enhance one or more of their proliferation capacity, migration capacity, survival capacity, therapeutic effect and inmunoregulatory properties. Nothing to suggest that pre-stimulation prior to freezing. "Survival capacity" is not discussed in the context of cryopreservation.” and 4)  “Considering the potential role of induced autophagy and priming of caspase activation post thaw in MSC lysis, applicants tested whether adding specific inhibitors to both processes as part of freezing media as well as post thaw would increase MSC resilience. Neither the use of 3-Methyl Adenine or Z-V AD-FMK negated MSCs susceptibility to T-cell lysis. These failed experiments are evidence of the high unpredictability of using any specific method to improve the therapeutic application of freeze-thawed MSCs for therapeutic applications.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), the claims as written do not require frozen interferon gamma exposed mesenchymal stem cells that are thawed to express a level of IDO mRNA greater than a 100-fold change in concentration when compared to cryopreserved mesenchymal stem cells that were not mixed with interferon gamma prior to freezing. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite expression levels of IDO mRNA of frozen interferon gamma exposed mesenchymal stem cells when they are thawed taught in the specification. 
Regarding 2) and 4), claim 1 merely requires “mixing mesenchymal stem cells with interferon gamma providing mixed mesenchymal stem cells, and cooling the mixed mesenchymal stem cells to a temperature below zero degrees Celsius providing frozen interferon gamma exposed mesenchymal stem cells”.  This much is taught by Dalemans et al., as evidenced by the definition of Cryopreservation – Wikipedia. The instant method does not require any DMSO as cryoprotectant or a thawing step of frozen MSCs to negate MSCs susceptibility to T-cell lysis (e.g, “preactivation of mesenchymal stem cells with IFNgamma before freezing led to an IDO-driven resistance to in vitro T-cell lysis post thaw” para.[0075] of the instant published application). Furthermore, Example 2 of Dalemans et al., clearly provides support for medicinal products comprising MSCs from adipose tissue (human adipose tissue derived stromal cells (hASCs)) that are cryopreserved until use. Also note that Dalemans et al., discloses that IFN-gamma induces expression of IDO or MHC II (paragraph [0055] of the published application).
There is no requirement that the prior art actually reduce to practice any single embodiment.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123.

Regarding 3), Dalemans et al., explicitly states “Cells may be cryopreserved at any point during the isolation and/or expansion stages and thawed prior to administration” (paragraph [0100]), and “In some embodiments of the invention, pre-stimulation may be achieved by contacting the MSCs with IFN-γ (paragraph [0069]). The practitioner in the art would readily understand that pre-stimulation by contacting the MSCs with IFN-γ to enhance one or more of their proliferation capacity, migration capacity, survival capacity, therapeutic effect and inmunoregulatory properties can be practice before or after cryopreservation of MSCs. In contrast to Applicants’ arguments, there is nothing in Dalemans’ teachings to prevent the skilled artisan from contacting  MSCs prior to freezing. In fact, Dalemans discloses in paragraph [0168] the process of isolation of the stromal vascular fraction, resulting from the cell pellet of isolated subdermal adipose tissue that is cultured in vitro for several days before MSCs are then harvested and cryopreserved until use (“ASCs adhered to the plastic culture plates are expanded under in vitro conditions. Every 3-4 days, the culture medium is changed after reaching 90-95% confluence and the cells are detached with trypsin/EDTA, collected, centrifuged, and expanded without antibiotics to the required duplication”). The practitioner in the art would readily envision contacting with IFN-γ expanded stromal vascular fraction containing MSCs before freezing. Applicant has not articulated why Dalemans isn’t actually enabled for pre-stimulation prior to freezing given the teachings therein, or why there would not be any expectation of success, that a practitioner using a pre-stimulation prior to freezing as well as after thawing , as suggested by Dalemans would not be successful.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 and by dependence, claims 2-11 and 15-20 are indefinite in the recitation of “mesenchymal stem cells that express indoleamine 2,3-dioxygenase (IDO) mRNA” because it is unclear whether the quoted phrase refers to endogenous indoleamine 2,3-dioxygenase (IDO) mRNA or a recombinant IDO. As such the metes and bounds of the claims are indefinite.
***
Claims 14 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.

Claim 14 is directed to a genus of frozen interferon gamma exposed mesenchymal stem cells, which after thawing, express indoleamine 2,3-dioxygenase (IDO) mRNA with greater than a 100-fold change in concentration when compared to cryopreserved mesenchymal stem cells that were not mixed with interferon gamma prior to freezing.
The specification discloses the reduction to practice of one example where mesenchymal stem cells are exposed to IFN-γ at the concentration of 20 ng/ml in culture medium for 48 hours prior to cryopreservation to result in expression of IDO mRNA with greater than a 100-fold change in concentration relative to MSCs that were not  exposed to IFN-γ before freezing; see  “For IFNgamma prelicensing, recombinant human IFNgamma was added at the concentration of 20 ng/ml in the MSC culture medium 48 hours prior to cryopreservation.” paragraph [0103]  and figures 5D and 5E.  The instant specification does not define other interferon gamma exposed mesenchymal stem cells exhibiting the claimed properties. There is no art-recognized correlation between "frozen interferon gamma exposed mesenchymal stem cells" structure and the ability to confer expression of IDO mRNA with greater than a 100-fold change in concentration relative to MSCs that were not  exposed to IFN-γ before freezing. Consequently, there is no information about watch IFN-γ concentration and time exposure to MSCs in culture result in the claimed IDO mRNA increase. The specification teaches exposure to IFN-γ at concentrations of 1.0 and 100 ng/mL for durations of more than 24 hours (paragraphs [0010]-[0011]). However, the specification is silent about other correlation of concentration and exposure time of MSCs to IFN-γ resulting in the claimed properties. Consequently, there is no information about which IFN-γ concentration and exposure time prior to cryopreservation can vary from those of the working example and still retain the ability of thawed MSCs to express indoleamine 2,3-dioxygenase (IDO) mRNA with greater than a 100-fold change in concentration. The prior art of Dalemans et al., (WO 2016/001846 A 1; Publication date  January 7, 2016; of record IDS filed on 11/18/2020) discloses that IFN-gamma induces expression of IDO or MHC II (paragraph [0055] of the published application). However, Dalemans does not teach increased IDO expression as illustrated by the data provided for in Figure 5D and 5E. Indeed, pot filing art by Applicants (Chinnadurai et al, 2016; STEM CELLS p. 2429-2442, of record),  discloses that for IFNγ prelicensing, recombinant human IFNγ  was added to MSCs in culture at the concentration of 20 ng/ml in the MSC culture medium 48 hours prior to cryopreservation. 
In sum, the instant specification does not provide any guidance that would steer the skilled practitioner toward a genus of frozen interferon gamma exposed mesenchymal stem cells that can necessarily have the claimed function -- an essential element of every claim of the application -- and has not provided evidence that any such frozen interferon gamma exposed mesenchymal stem cells express  IDO mRNA with greater than a 100-fold change in concentration when compared to cryopreserved mesenchymal stem cells that were not mixed with interferon gamma prior to freezing  were otherwise within the knowledge of a person of ordinary skill in the art at the relevant time. The disclosure is broad and vague and does not define any particular structure-function correlation within frozen interferon gamma exposed mesenchymal stem cells that would facilitate the claimed function, other the one specific example disclosed in the specification.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the Applicant was in possession of the claimed genus of frozen interferon gamma exposed mesenchymal stem cells proteins based on the disclosure of merely one working species encompassed by the examples of the specification.
                                             Claim objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2.  Claim 15 is no different in scope than claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3.  Claim 16 is no different in scope than claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.  Claim 17 is no different in scope than claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5.  Claim 18 is no different in scope than claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6.  Claim 19 is no different in scope than claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7.  Claim 20 is no different in scope than claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Conclusion
Claims 1-11 and 14-23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633